Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 1-10 are allowed because the prior art fail to teach a device, comprising:
a substrate having a top surface and the substrate having a first dopant conductivity type;
a doped region formed in the substrate and extending into the substrate from the top surface of the substrate to a depth, the doped region having a second dopant conductivity type opposite to the first dopant conductivity type;
a first access location doped region formed in the doped region;
a second access location doped region formed in the doped region and laterally spaced from the first access doped region by a first distance; and
a third access doped region location formed in the doped region and laterally spaced from the first access doped region by a second distance that is greater than the first distance; and
wherein a first resistance from the first access doped region to the third access doped region is greater than a second resistance from the first access doped region to the second access doped region, in combination with the remaining limitations of claims 2-10.
           Claims 11-17 are allowed because the prior art fail to teach a thermistor, comprising:

a doped region formed in the substrate and extending into the substrate from the top surface of the substrate to a depth, the doped region having a second dopant conductivity type opposite to the first dopant conductivity type;
a first access doped region formed in the doped region;
a second access doped region formed in the doped region and laterally spaced from the first access doped region by a first distance;
a third access doped region formed in the doped region and laterally spaced from the first access doped region by a second distance that is greater than the first distance; and
wherein a first resistance from the first access doped region to the third access doped region is greater than a second resistance from the first access doped region to the second access doped region, in combination with the remaining limitations of claims 12-17.
          Claim 18 is allowed because the prior art fail to teach a device having a resistor network including a first resistor and a second resistor, the selectable resistor network comprising:
a substrate having a top surface and the substrate having a first dopant conductivity type;
a doped region formed in the substrate and extending into the substrate from the top surface of the substrate to a depth, the doped region having a second dopant conductivity type opposite to the first dopant conductivity type;
a first access doped region formed in the doped region;
a second access doped region formed in the doped region and laterally spaced from the first access doped region by a first distance;
a third access doped region formed in the doped region and laterally spaced from the first access doped region by a second distance that is greater than the first distance; and
wherein the first resistor is formed by a first resistance from the first access doped region to the third access doped region and the second resistor is formed by a second resistance from the first access doped region to the second access doped region.
                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 22, 2021